      Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.181 Page 1 of 6



                          UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

LARRY JOHNSON,

        Plaintiff,                                      Case No. 1:19-cv-834

v.                                                      HON. JANET T. NEFF
                                                        MAG. JUDGE SALLY J. BERENS
CITY OF KENTWOOD, a municipality,
MICHELLE KASUNIC, an individual,
TIMOTHY FRIES, an individual,
CARLA TETT, an individual, JAMES
CONNELL, an individual, and JOHN
DOE PROSECUTOR, an individual,

        Defendants.
____________________________________________________________________


     DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO MOTION FOR JUDGMENT ON
                                THE PLEADINGS

        A. Plaintiff Is Estopped From Contesting Probable Cause.

        The plaintiff’s Response fails to address the most basic failing of his entire

Complaint: his guilty plea estops him from contesting the existence of probable cause for

his arrest. Daubenmire v. City of Columbus, 507 F.3d 383, 390 (6th Cir. 2007) (““. . . Plaintiffs

are estopped by their pleas in state court from now challenging the reasonableness of their

arrest in the instant § 1983 action.”) Because probable cause has been definitively

established all of his claims based on an alleged lack of probable cause fail as a matter of

law.

        B. Plaintiff’s Fourth Amendment Claims Are Barred By Heck v. Humphrey.

        Pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), a plaintiff may not sue under §

1983 when the basis for the claim necessarily implies the invalidity of a previous state



                                                   1
    Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.182 Page 2 of 6



criminal conviction. Plaintiff does not address this in his Response, but it is fatal to his

Fourth Amendment Claim.

       C.     Plaintiff Was In A Non-Public Forum And His Arrest Did Not Violate The

First Amendment.

       Plaintiff disputes that the lobby of the Kentwood Police Department was a non-

public forum, but cites no case law to support his position and does not address any of the

case law cited by the defendants. Most significantly, the plaintiff did not address the Sixth

Circuit’s holding in Helms v. Zubaty, 495 F.3d 252 (6th Cir. 2007). “The government may

lawfully restrict speech in a nonpublic forum so long as the restrictions are viewpoint

neutral and reasonable in light of the purpose served by the forum.” Id. at 257. While the

First Amendment does protect the use of profanity directed at police officers when part of

opposition or challenge to police action, Lewis v. City of New Orleans, 415 U.S. 130 (1974),

City of Houston, Tex. v. Hill, 482 U.S. 451, 461 (1987), it does not prohibit the government

from restricting the manner speech is delivered so long as the restriction is not based on

content. “The principal inquiry in determining content neutrality, in speech cases generally

and in time, place, or manner cases in particular, is whether the government has adopted a

regulation of speech because of disagreement with the message it conveys. . . . ”

Government regulation of expressive activity is content neutral so long as it is ‘justified

without reference to the content of the regulated speech.’” Ward v. Rock Against Racism,

491 U.S. 781, 791 (1989). “Restrictions on speech in limited or nonpublic fora, however,

need only be ‘reasonable in light of the purpose served by the forum and ... viewpoint

neutral.’” Brindley v. City of Memphis, Tennessee, 934 F.3d 461, 467 (6th Cir. 2019). It is

reasonable for the City to prohibit people from yelling and creating disturbances in the


                                             2
    Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.183 Page 3 of 6



lobby of its police department. Such conduct interferes with the purpose of the police

department and the duties of those who work there. Seeking an arrest warrant for conduct

that interfered with the business being conducted at the police department was reasonable.

The First Amendment requires no more.

       D.     Plaintiff’s Retaliation Claim Fails As Probable Cause Has Been

Conclusively Established.

       Plaintiff seems to recast his First Amendment Retaliation claim in Count 2 as a due

process claim. (ECF No. 31, Page ID 162, “Plaintiffs [sic] prosecution . . . was without

probable cause and in violation of Plaintiffs [sic] due process right under the Constitution.”)

Under either theory the existence of probable cause defeats the claim as a matter of law.

Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019); Daubenmire, supra.

       E.     Count 5, Captioned “42 U.S.C. § 1983 – Fifth Amendment Due Process”

Fails As A Matter Of Law.

       Count 5 is captioned as a Fifth Amendment Due Process claim. In the allegations the

plaintiff makes numerous references to the constitutional right to travel. Ironically, in the

Response plaintiff states the basis for the defendants’ argument “is not entirely clear” (ECF

No. 31, Page ID 163), and reiterates a due process claim for arrest without probable cause.

       If, as captioned, this is a Fifth Amendment due process claim it fails as matter of law

since the Fifth Amendment due process clause has no application to the states. Bybee v. City

of Paducah, 46 F. App'x 735, 737 (6th Cir. 2002). If it is a right to travel claim, as alleged in

the body of the Complaint, it also fails as matter of law. Cole v. City of Memphis, 839 F.3d

530, 535 (6th Cir. 2016). If this is actually a Fourth Amendment claim, as plaintiff seems to




                                               3
    Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.184 Page 4 of 6



argue in his Response, it is both duplicative of Count 3 and barred by the fact that probable

cause has been conclusively established.

       F. The Conspiracy Claim Fails As A Matter Of Law.

       Plaintiff does little more than reiterate his conclusory allegations that a conspiracy

existed. Without repeating the argument from the Brief in Support, the plaintiff’s allegation

do not contain sufficient facts to survive. Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556

(6th Cir. 2011). Plaintiff also does not address the bar of the intra-corporate conspiracy

doctrine. Jackson v. City of Cleveland, 925 F.3d 793, 817 (6th Cir. 2019).

       G.     The Claims Against The Individual Defendants Are Barred By Qualified

Immunity.

       Plaintiff’s only argument on the qualified immunity issue is that the “right to be free

of search and seizure without probable cause is well established.” (ECF No. 31, Page ID

164). This misses the mark for two basic reasons. First, probable cause has been

conclusively established. Daubenmire, supra. Second, the plaintiff’s argument ignores the

Supreme Court’s requirement that “a particularized review of the right at issue, as opposed

to a review made at a ‘high level of generality,’ is necessary” in a qualified immunity

analysis. Baynes v. Cleland, 799 F.3d 600, 617 (6th Cir. 2015). “This Court has repeatedly

told courts—and the Ninth Circuit in particular—not to define clearly established law at a

high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). (Internal quotation

marks omitted). Speaking directly to plaintiff’s contention that :the right to be free of

search and seizure without probable cause is clearly established,” the Supreme Court

stated: “Where constitutional guidelines seem inapplicable or too remote, it does not

suffice for a court simply to state that an officer may not use unreasonable and excessive


                                               4
    Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.185 Page 5 of 6



force, deny qualified immunity, and then remit the case for a trial on the question of

reasonableness.” Id. at 1153. The plaintiff has failed to cite any case that would

demonstrate that “any reasonable official in the defendant's shoes would have understood

that he was violating [a clearly established right].” Id.

       H. The Claim Against The City Of Kentwood Must Be Dismissed.

       Plaintiff now seems to be arguing City of Kentwood Ordinance 38-232 in

unconstitutional. That was never alleged in plaintiff’s Complaint. Plaintiff alleged the City’s

policies caused a constitutional violation: “Defendants City of Kentwood’s customs, policies

and practices condoning its employees’ retaliation was the moving force and proximate

cause of the violation to Plaintiffs’ constitutional rights.” (ECF No. 1, Page ID 22, ¶ 132).

Plaintiff never alleged the ordinance was unconstitutional. Plaintiff’s prayer for relief

requests the court to declare the City’s policies unconstitutional. (“Declaratory judgment

that City of Kentwood’s policies are unconstitutional.”) (ECF No. 1, Page ID 22). The plaintiff

cannot change his claim in response to a Rule 12 motion.

       However, plaintiff’s claim would still fail because he pled guilty and there is no

underlying constitutional violation. Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th

Cir. 2001).

       The plaintiff has failed to raise any plausible argument why the Motion for Judgment

on the Pleadings should be denied.

                                     RELIEF REQUESTED

       The defendants respectfully request the Motion for Judgment on the Pleadings

brought under Fed. R. Civ. P. 12(c) be granted as the Complaint fails to state a claim upon

which relief can be granted.


                                                5
     Case 1:19-cv-00834-SJB ECF No. 33 filed 01/27/20 PageID.186 Page 6 of 6



                                     Respectfully submitted,

DATED: January 27, 2020              PLUNKETT COONEY


                                     BY:___/s/Michael S. Bogren_______________________
                                            Michael S. Bogren (P34835)
                                            Attorney for Defendants




Open.00560.94542.23500940-1




                                       6
